DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-12, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Troester et al. (US20160332881), and further in view of Thompson et al. (US6083436) and UEDA et al. (US20040037984). 

    PNG
    media_image1.png
    746
    941
    media_image1.png
    Greyscale

Instant application
As to claim 1.    Troester et al. discloses a fiber preform defining an annulus (see e.g. disc shape carbon fiber preform in Fig 2, Par. 9) extending along a central longitudinal axis (see e.g. Z-axis direction in Fig 2), the fiber preform comprising:

    PNG
    media_image2.png
    387
    734
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    669
    832
    media_image3.png
    Greyscale


a plurality of elongate axial fibers extending substantially in the axial direction(see e.g. array of carbon fiber filament extending Z axis direction in Par. 43, Fig 4); and
a plurality of elongate X-Y fibers extending substantially in the X-Y direction(see e.g. Carbon fiber preform 50 is formed of composite material substrate 52, which includes a plurality of individual carbon fiber layers (not shown in FIG. 2) formed and stacked on each other in the z-axis direction.  Each layer defines extends along approximately the x-y plane in Par. 31),
Troester et al. discloses the array of carbon fiber filaments may help fix the layers of carbon fibers relative to each other by providing a connection between the layers in the z-axis direction in Par. 15. Troester et al. also discloses the need to needle together the stacked carbon fiber layers and form more densified carbon fiber preform for aerospace application s such as brake discs in Par. 13.
Troester et al. does not disclose the fibers on the X-Y plane can be in the direction of circumferential direction, 
 wherein at least 40% of the plurality of elongate fibers extend substantially in the axial direction; and
a plurality of radial fibers extending substantially in the radial direction relative to the longitudinal axis, wherein the plurality of radial fibers mechanically bind one or more adjacent layers of the plurality of layers. 
However Troester et al. discloses the carbon fibers for each layer may be deposited around and between individual carbon fiber filaments of an array of carbon fiber filaments extending in approximately the z-axis direction. Following the formation of an individual layer of carbon fibers, the array of carbon fiber filaments may be translated relative to the x-y plane and/or rotated about an axis substantially parallel to the z-axis direction.  Following the translation and/or rotation of the array of carbon fiber filaments, another layer of carbon fibers may be formed on the previously formed layer in par. 14. 
Troester et al. discloses the process of forming one or more carbon fiber layers around and between the array of carbon filaments, followed by the translation relative to the x-y plane and/or rotation of the carbon fiber filaments about an axis substantially parallel to the z-axis direction may be repeated until the carbon fiber layers stacked along the x-y plane to form a carbon fiber preform with desired properties and geometry in Par. 15. 
Troester et al. discloses the array of carbon fiber filaments may help fix the layers of carbon fibers relative to each other by providing a connection between the layers in the z-axis direction in Par. 15. 
Thompson et al. disclose it is most desirable for a densified carbon composite discs for aircraft brake to have the fibers connected (needled) within the preform extending in radial, circumferential, and axial directions(see e.g. abstract, line 1-5 in column 2). Thompson et al. disclose by having fibers interconnected in radially, circumferentially and axially oriented within the preform, the fibers assumed an interlocked three dimensional characteristics (see e.g. line 40-46 in column 4).  
Both Troester et al. and Thompson et al. are analogous in the field of densified three dimensional carbon composite discs for aircraft brake, it would have been obvious for a person with ordinary skills in the art to modify the fiber direction in the X-Y direction in Troester et al. to be circumferential and adding additional fibers in the radial direction to interconnect or needled adjacent layers as taught by Thompson et al. since Thompson et al. discloses fibers interconnected in radially, circumferentially and axially oriented within the preform, the fibers assumed an interlocked three dimensional characteristics (see e.g. line 40-46 in column 4) and it is most desirable for a densified carbon composite discs for aircraft brake to have the fibers connected (needled) within the preform extending in radial, circumferential, and axial directions(see e.g. abstract, line 1-5 in column 2).
By comparison, in Par. 37 of instant application, the instant application also discloses use needle to mechanically bind layers together. Thus claim limitation is met. 
Troester et al. in view of Thompson et al. does not discloses wherein at least 40% of the plurality of elongate fibers extend substantially in the axial direction. 
However Troester et al. discloses the carbon fiber filament can be repeated until the carbon fiber layer stacked along the xy plan to form carbon fiber preform with desired properties and geometry, while array of carbon fiber filaments may help to fix the layer of carbon fibers relative to each other by providing a connection between the layers in Par. 15. Troester et al. also discloses carbon fiber filament in the X-Y plane, or Z axis direction can be controlled or varied in Par. 40, Par. 43, to form a carbon fiber preform with a desired geometry (92) in Par. 49. 
Additionally, Troester et al. the individual carbon fiber layers formed in the x-y plane along with the z-axis direction carbon filaments may be such that preform 50 includes any suitable amount of carbon fibers and resin binder(see e.g. Par. 50). 
UEDA et al. (US20040037984) disclose the fiber content amount along each direction of annular sliding composite is designed based on the burden of load requirement along that direction (see e.g. Par. 22). UEDA discloses 20 or more wt. % of fibers are oriented in an axial direction along which a burden of a load is large so as to enhance the buckling resistance against a thrust load, whereby the mechanical properties can be improved when a large press load is applied in the axial direction on the member. When the annular sliding member is to be used as a radial slide bearing in which a large press load is applied in a radial direction, 20 or more wt. % of fibers are oriented in a circumferential direction along which a burden of a load is large so as to enhance the pressure resistance in a radial direction against a radial load, whereby the mechanical properties can be improved. Since 20 or more wt. % of short fibers which are oriented in a direction along which a burden of a load is large slide over the counter member, the resistance to abrasion and wear and the thermal conductivity are improved, so that the sliding property is stably maintained for a long term.(see e.g. Par. 22, 52). In the case where a higher mechanical strength is requested, it is preferable to set the orientation ratio of the short fibers 2 to be 50 or more wt. % (see e.g. Par. 18, Par. 52).
Both Troester et al. in view of Thompson et al., and UEDA et al. are analogous in the field of annular fiber composite that can be used as friction component (see e.g. Par. 20 of UEDA), it would have been obvious for a person with ordinary skills in the art to modify the fiber content amount along axial direction, circumferential direction of Troester et al. in view of Thompson et al. to be 20% or more or even around 50% as taught by UEDA et al. in order to achieve high mechanical strength along axial direction and circumferential direction to withstand press load along the axial direction and enhance pressure resistance in radial direction against a radial load as suggested by Thompson et al..
As to claim 2.    Troester et al. in view of Thompson et al., and UEDA et al. discloses the fiber perform of claim 1, wherein at least 40% of the plurality of elongate fibers extend in the circumferential direction(see discussion of claim 1).
As to claim 3.    As discussed in claims 1-2, Troester et al. in view of Thompson et al., and UEDA et al. discloses the fiber perform of claim 1, wherein at least 40% of the plurality of elongate fibers extend substantially in the axial direction and at least 40% of the plurality of elongate fibers extend in the circumferential direction. 
Then the rest of the fibers along the radial direction will be less than 20% as the result, thus the claim limitation of “The fiber perform of claim 1, wherein less than 20% of all fibers of the fiber preform extend in the radial direction” is met. 
As to claim 4.    Troester et al. does not explicitly discloses the fiber preform of claim 1, wherein a volume of the plurality of elongate fibers is about 15% to about 50% a total volume of the fiber preform. Troester et al. however discloses preform 50 includes any suitable amount of carbon fibers and resin binder, such as 45 to approximately 85 weight percent (wt %) of carbon fibers in Par. 50). In some examples, carbon fibers and the resin binder may be present in a ratio of approximately 50/50 carbon fibers to resin binder (see e.g. par. 51). In some examples, increasing the amount of fibers may provide for a stronger C--C composite material from preform 50, while increasing the amount of resin binder may provide for a denser C--C composite material generated from preform 50(see e.g. Par. 51)
Thus it would have been obvious for a person with ordinary skills in the art to modify the carbon fiber vs. resin ratio to any desired value such as around 50 to 50 depending on requirements of the final formed composite, does it needs a composite with stronger mechanical strength or denser product. 
As to claim 5.    Troester et al. discloses the fiber preform of claim 1, wherein the plurality of elongate fibers comprises continuous elongate fibers (see e.g. carbon fibers or fiber tow is continuous throughout multilayer of carbon fibers for preform in Par. 34).
As to claim 6.    Troester et al. discloses the fiber preform of claim 1, wherein each layer of the plurality of layers comprises a first layer comprising a continuous fiber fabric and a second layer comprising a nonwoven fiber fabric (see e.g. multiple layers of carbon fibers for preform wherein length of each fiber is continuous throughout a layer or multiple layers in Par. 34, carbon fiber preform may be formed by stacking fabric sheets made of woven or nonwoven carbon fiber in Par. 13)
As to claim 7.    Troester et al. does not discloses the fiber preform of claim 6, wherein the nonwoven fiber fabric comprises a plurality of web fibers.
According to the instant application discloses the web fibers may include chopped, discontinuous, or staple fibers having an unspecified alignment that are relatively short in comparison to axial fibers 104 and/or circumferential fibers 106 that, when combined with axial fibers 104 and/or circumferential fibers 106 in a duplex fabric (see e.g. Par. 45).
Thompson et al. discloses while it is preferred that the fiber strands be continuously fed from the spool 12 and through the feeding tube 14, the invention also contemplates that the strands may be chopped or cut while fed, such that varied lengths of fiber strands may be introduced into the mold 18, rather than continuous strands (see e.g. line 18-24 in column 3).
Both Troester et al. and Thompson et al. are analogous in the field of densified three dimensional carbon composite discs for aircraft brake, it would have been obvious for a person with ordinary skills in the art to modify the continuous fiber of each layer of Troester et al. to also include chopped fiber as taught by Thompson et al. in order to accurately form the shape of the preform for the disc break because shorter fiber is easier to conform to the shape of mold than longer fibers as suggested by Troester et al.
As to claim 8.    Troester et al. does not explicitly discloses the fiber preform of claim 1, wherein each layer of the plurality of layers comprises a duplex fabric. 
Troester et al. discloses stack of fabric sheets may then be needled together in Par. 13, vs. the instant application discloses duplex fabric also refers layers needle punched to form duplex fabric in Par. 46. 
According to the instant application, the duplex fabric refers to plurality of unidirectional aligned axial fibers 104 and/or circumferential fibers 106 (e.g., aligned tows) that have been combined with a plurality of web fibers (see e.g. Par. 45). 
Troester et al. in view of Thompson et al. discloses each layer can comprise chopped or web fiber as discussed in claim 7. Thus claim limitation is met. 
As to claim 9.    Troester et al. discloses the fiber preform of claim 1, wherein the plurality of elongate fibers comprise a plurality of elongate carbon fibers (see e.g. carbon fibers may be single filament or a carbon fiber tows in Par. 34).
As to claim 11.    Troester et al. discloses the fiber preform of claim 1, wherein the plurality of layers comprises between 30 layers and 520 layers (see e.g. thickness of preform is about 0.5 inches to about 2.5 inches (about 1.27 cm to about 6.35 cm) in Par. 30, wherein thickness of the individual layers that define preform 50 may be dependent on the design intent of preform 50 for a given application.  In some examples, the thickness of the individual layers of deposited carbon fibers may range from approximately 25 mils to approximately 125 mils (approximately 0.635 millimeters (mm) to approximately 3.175 mm), although other thicknesses are contemplated in Par. 30. Accordingly the number of layers can be about 1270mm/3.175mm=400 layers. 400 layers lies within the range of 30 layers and 520 layers). 
As to claim 12.    Troester et al. discloses the fiber preform of claim 1, wherein a thickness of the fiber preform is about 2.54 centimeters to about 7.62 centimeters (see e.g. thickness of preform is about 0.5 inches to about 2.5 inches (about 1.27 cm to about 6.35 cm) in Par. 30.)
As to claim 14.   Please see rejection of claim 1. 
Furthermore, Troester et al. discloses the fiber preform is for a carbon-carbon composite disc break (see e.g. Par. 1, Par. 13). 
As to claim 15.    Please see rejection of claim 2. 
Furthermore, Troester et al. discloses the fiber preform is for a carbon-carbon composite disc break comprising carbon fibers (see e.g. Par. 1, Par. 13). 
As to claim 16.   Please see rejection of claim 3. 
Furthermore, Troester et al. discloses the fiber preform is for a carbon-carbon composite disc break (see e.g. Par. 1, Par. 13). 
As to claim 17.    Please see rejection of claim 4. 
Furthermore, Troester et al. discloses the fiber preform is for a carbon-carbon composite disc break comprising carbon fibers (see e.g. Par. 1, Par. 13). 
As to claim 18      Please see rejection of claim 5. 
Furthermore, Troester et al. discloses the fiber preform is for a carbon-carbon composite disc break comprising carbon fibers (see e.g. Par. 1, Par. 13). 
As to claim 19       Please see rejection of claim 6. 
Furthermore, Troester et al. discloses the fiber preform is for a carbon-carbon composite disc break comprising carbon fibers (see e.g. Par. 1, Par. 13). 




Response to Arguments
Applicant's arguments filed 4/15/2021 have been fully considered but they are not persuasive. 
Objection to the Claims in page 8
Claim objection are withdrawn due to applicant’s claim amendments.
Claim Rejection Under 35 U.S.C. § 112 in page 8
Claim rejection are withdrawn due to applicant’s claim amendments.
Claim Rejection Under 35 U.S.C. § 103

    PNG
    media_image1.png
    746
    941
    media_image1.png
    Greyscale

Applicant argues in page 9 that Troester in view of Thompson and further in view of Ueda fails to disclose or suggest a fiber preform defining an annulus extending along a central longitudinal axis that includes, inter alia, “a plurality of layers extending in an axial direction and a circumferential direction relative to the longitudinal axis, wherein each layer of the plurality of layers comprises a plurality of elongate fibers comprising: a plurality of elongate axial fibers extending substantially in the axial direction; and a plurality of elongate circumferential fibers extending substantially in the circumferential direction, ” as recited in claim 1.
Examiner respectfully disagrees: 
Troester et al. discloses a fiber preform defining an annulus (see e.g. disc shape carbon fiber preform in Fig 2, Par. 9) extending along a central longitudinal axis (see e.g. Z-axis direction in Fig 2), the fiber preform comprising:

    PNG
    media_image2.png
    387
    734
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    669
    832
    media_image3.png
    Greyscale

a plurality of layers (see e.g. carbon fiber preform may be formed by plurality of layers of carbon fibers stacked on each other, in X-Y plane or Z axis direction in Par. 14) extending in an axial direction(see e gl. carbon fiber layers can be in Z axis direction in Par. 14, Fig 4) and a X-Y direction relative to the longitudinal axis(see e gl. carbon fiber layers can be in X-Y plane direction in Par. 14), wherein each layer of the plurality of layers comprises a plurality of elongate fibers (see e.g. continuous carbon fiber in Par. 34, Fig 4) comprising:
a plurality of elongate axial fibers extending substantially in the axial direction(see e.g. array of carbon fiber filament extending Z axis direction in Par. 43, Fig 4); and
a plurality of elongate X-Y fibers extending substantially in the X-Y direction(see e.g. Carbon fiber preform 50 is formed of composite material substrate 52, which includes a plurality of individual carbon fiber layers (not shown in FIG. 2) formed and stacked on each other in the z-axis direction.  Each layer defines extends along approximately the x-y plane in Par. 31),
Troester et al. discloses the array of carbon fiber filaments may help fix the layers of carbon fibers relative to each other by providing a connection between the layers in the z-axis direction in Par. 15. Troester et al. also discloses the need to needle together the stacked carbon fiber layers and form more densified carbon fiber preform for aerospace application s such as brake discs in Par. 13.
Troester et al. does not disclose the fibers on the X-Y plane can be in the direction of circumferential direction, 
However Troester et al. discloses the carbon fibers for each layer may be deposited around and between individual carbon fiber filaments of an array of carbon fiber filaments extending in approximately the z-axis direction. Following the formation of an individual layer of carbon fibers, the array of carbon fiber filaments may be translated relative to the x-y plane and/or rotated about an axis substantially parallel to the z-axis direction.  Following the translation and/or rotation of the array of carbon fiber filaments, another layer of carbon fibers may be formed on the previously formed layer in par. 14. 
Troester et al. discloses the process of forming one or more carbon fiber layers around and between the array of carbon filaments, followed by the translation relative to the x-y plane and/or rotation of the carbon fiber filaments about an axis substantially parallel to the z-axis direction may be repeated until the carbon fiber layers stacked along the x-y plane to form a carbon fiber preform with desired properties and geometry in Par. 15. 
Troester et al. discloses the array of carbon fiber filaments may help fix the layers of carbon fibers relative to each other by providing a connection between the layers in the z-axis direction in Par. 15. 
Thompson et al. disclose it is most desirable for a densified carbon composite discs for aircraft brake to have the fibers connected (needled) within the preform extending in radial, circumferential, and axial directions(see e.g. abstract, line 1-5 in column 2). Thompson et al. disclose by having fibers interconnected in radially, circumferentially and axially oriented within the preform, the fibers assumed an interlocked three dimensional characteristics (see e.g. line 40-46 in column 4).  
For the above reason, applicant’s argument is not persuasive. 

Applicant argues in Page 10 that the Office has not established that a person of ordinary skill in the art would have had an apparent reason to modify the layers of x-y plane fibers described in Troester in view of the circumferential fibers described in Thompson to arrive at the subject matter recited in claim 1, particularly the orientation of the layers and fibers as recited in claim 1.
Examiner respectfully disagrees:
The Examiner would like to invite the applicant to the different annotation of axis between Troester et al. and the instant application, X in instant application corresponds to Z in Troester, Y in instant application corresponds to X in Troester, X in instant application corresponds to Y in Troester et al. 
Fig 4 of Troester et al. clearly shows there are elongated axial fibers which extending in Z direction of Troester et al., which corresponds to the axial direction in the instant application. 
Thompson et al. disclose it is most desirable for a densified carbon composite discs for aircraft brake to have the fibers connected (needled) within the preform extending in radial, circumferential, and axial directions(see e.g. abstract, line 1-5 in column 2). Thompson et al. disclose by having fibers interconnected in radially, circumferentially and axially oriented within the preform, the fibers assumed an interlocked three dimensional characteristics (see e.g. line 40-46 in column 4).  
For the above reason, Troester in view of Thompson does discloses the claim limitation. Applicant’s argument is not persuasive. 

Applicant argues in page 13 that Lescostaouec describes maintaining the radial fiber distribution, and does not disclose or suggest a variation of radial fibers along the axial direction. Therefore, the Office has not established that Troester in view of Thompson further in view of Ueda further in view of Lescostaouec discloses or suggests “wherein at least one of the first percentage [of fibers of the plurality of elongate fibers extending in the radial direction] or the second percentage [of fibers of the plurality of elongate fibers extending in the radial direction] is greater than the third percentage [of fibers of the plurality of elongate fibers extending in the radial direction], as recited in claim 10. The same applies to claim 20.
Examiner respectfully agrees and applicant’s argument is persuasive. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Claims 10, 13, 20 are allowed. 

Lescostaouec does not discloses or suggests “wherein at least one of the first percentage [of fibers of the plurality of elongate fibers extending in the radial direction] or the second percentage [of fibers of the plurality of elongate fibers extending in the radial direction] is greater than the third percentage [of fibers of the plurality of elongate fibers extending in the radial direction], as recited in claim 10, 13 and 20. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. James et al. (US20040074075)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066.  The examiner can normally be reached on M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONG GUO/           Examiner, Art Unit 1783